      Case 2:20-cv-00079-SMJ      ECF No. 18    filed 03/08/21   PageID.925 Page 1 of 16



                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



2                                                                     Mar 08, 2021
                                                                          SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     EMILIE K.,                                   No. 2:20-cv-00079-SMJ
5
                                Plaintiff,        ORDER DENYING PLAINTIFF’S
6                                                 MOTION FOR SUMMARY
                  v.                              JUDGMENT AND GRANTING
7                                                 DEFENDANT’S MOTION FOR
     ANDREW SAUL, Commissioner of                 SUMMARY JUDGMENT
8    Social Security,

9                               Defendant.

10

11         Plaintiff Emilie K. appeals the Administrative Law Judge’s (ALJ) denial of

12   her application of disability benefits. She alleges that the ALJ erred by failing to

13   provide legally sufficient reason for rejecting the opinions of her two treating

14   medical providers. ECF No. 15 at 1–2. The Commissioner of Social Security

15   (“Commissioner”) disputes these contentions and asks the Court to affirm the ALJ’s

16   determination. ECF No. 16 at 2.

17         Before the Court, without oral argument, are the parties’ cross-motions for

18   summary judgment. ECF Nos. 15, 16. After reviewing the administrative record,

19   the parties’ briefs, and the relevant legal authority, the Court is fully informed. For

20   the reasons discussed below, the Court agrees with the Commissioner and affirms.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 1
         Case 2:20-cv-00079-SMJ    ECF No. 18    filed 03/08/21   PageID.926 Page 2 of 16




1                                 PROCEDURAL HISTORY1

2            Plaintiff applied for Disability Insurance Benefits (DIB) in May 2017,

3    alleging her disability began in October 2015. AR 222, 230. The ALJ conducted a

4    hearing, finding Plaintiff not disabled and entering an unfavorable decision denying

5    her application. AR 33–56. Plaintiff appealed that decision, but the Appeals Council

6    found that the reasons submitted did not provide a basis for changing the ALJ’s

7    decision and denied her request for review. AR 1–7. Plaintiff thus sought relief and

8    filed a complaint in this Court. ECF No. 1.

9                            DISABILITY DETERMINATION

10           A “disability” is defined, for the purposes of receiving DBI benefits, as the

11   “inability to engage in any substantial gainful activity by reason of any medically

12   determinable physical or mental impairment which can be expected to result in

13   death or which has lasted or can be expected to last for a continuous period of not

14   less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The ALJ uses

15   a five-step sequential evaluation process to determine whether a claimant qualifies

16   for disability benefits. 20 C.F.R. §§ 404.1520, 416.920.

17

18
     1
      The facts of the case are set forth in the administrative record. Plaintiff also briefly
19   recited the facts in her motion for summary judgment, see ECF No. 15 at 3, and the
     parties have discussed any additional relevant facts in their briefing on those
20   motions. See generally id. The Court thus provides only a short procedural summary
     here.
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 2
      Case 2:20-cv-00079-SMJ      ECF No. 18    filed 03/08/21   PageID.927 Page 3 of 16




1          At step one, the ALJ considers the claimant’s work activity, if any. 20 C.F.R.

2    §§ 404.1520(a)(4)(i), (b), 416.920(a)(4)(i), (b). If the claimant is doing any

3    substantial gainful activity, the ALJ will find the claimant not disabled and deny

4    their claim. Id. If the claimant is not doing any substantial gainful activity, the

5    evaluation proceeds to step two.

6          At step two, the ALJ considers the medical severity of the claimant’s

7    impairment(s). 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). If they

8    do not have a severe medically determinable physical or mental impairment that

9    meets the twelve month duration requirement in Section 404.1509, or a combination

10   of impairments that is severe and meets the duration requirement, the ALJ will find

11   the claimant not disabled and deny their claim. Id. If the claimant does have a severe

12   physical or mental impairment, the evaluation proceeds to step three.

13         At step three, the ALJ also considers the medical severity of the claimant’s

14   impairment(s). 20 C.F.R. §§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). If they

15   have an impairment(s) that meets or equals one of the Social Security

16   Administration’s listings in appendix 1 of this subpart and meets the duration

17   requirement, the ALJ will find the claimant disabled. Id.; 404 Subpt. P App. 1. If

18   their impairment(s) does not meet or equal a listed impairment, the evaluation

19   proceeds to step four.

20         At step four, the ALJ considers the claimant’s residual functional capacity

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 3
      Case 2:20-cv-00079-SMJ         ECF No. 18    filed 03/08/21   PageID.928 Page 4 of 16




1    and   their   past   relevant    work.   20     C.F.R.   §§    404.1520(a)(4)(iv), (e),

2    416.920(a)(4)(iv), (e). If they can still do their past relevant work, the ALJ will find

3    the claimant not disabled and deny their claim. Id.; see also §§ 416.920(f), (h),

4    416.960(b). If they cannot, the evaluation proceeds to step five.

5          At the fifth and final step, the ALJ considers the claimant’s residual

6    functional capacity and their age, education, and work experience to see if they can

7    adjust to other work. 20 C.F.R. §§ 404.1520(a)(4)(v), (f), 416.920(a)(4)(v), (f). If

8    they can adjust to other work, the ALJ will find the claimant not disabled and deny

9    their claim. Id. If they cannot, the ALJ will find the claimant disabled and grant

10   their claim. Id.; see also §§ 404.1520(g), (h), 404.1560(c).

11         The burden shifts during this sequential disability analysis. The claimant has

12   the initial burden of establishing a prima facie case of entitlement to benefits.

13   Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971). If the claimant makes such

14   a showing, the burden then shifts to the Commissioner to show work within the

15   claimant’s capabilities. Kail v. Heckler, 722 F.2d 1496, 1498 (9th Cir. 1984); see

16   also SSR 13-2P, 2013 WL 621536, at *4 (“The claimant has the burden of proving

17   disability throughout the sequential evaluation process. Our only burden is limited

18   to producing evidence that work the claimant can do exists in the national economy

19   at step 5 of the sequential evaluation process.”). To find a claimant disabled, their

20   impairments must not only prevent them from doing their previous work, but also

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 4
      Case 2:20-cv-00079-SMJ      ECF No. 18    filed 03/08/21   PageID.929 Page 5 of 16




1    (considering their age, education, and work experience) prevent them from doing

2    any other substantial gainful work that exists in the national economy. Id.; 42 U.S.C.

3    §§ 423(d)(2)(A), 1382c(a)(3)(B).

4                                      ALJ FINDINGS

5          At step one, the ALJ found that Plaintiff had “not engaged in substantial

6    gainful activity since October 5, 2015, the alleged onset date.” AR 38.

7          At step two, the ALJ found that Plaintiff suffered from small fiber

8    neuropathy, migraines, obesity, mild degenerative disc disease of the lumbar

9    spine/lumbago, unspecified depressive disorder, unspecified anxiety disorder,

10   cannabis use disorder, and opioid dependence. Id.

11         At step three, the ALJ found that Plaintiff did “not have an impairment or

12   combination of impairments that meets or medically equals the severity of one of

13   the listed impartments.” AR 39.

14         At step four, the ALJ found that Plaintiff was unable to perform her past

15   relevant work. AR 49.

16         At step five, the ALJ found that Plaintiff could perform other work existing

17   in the national economy and thus was not disabled. AR 50–51. Based on her

18   determination that Plaintiff has the residual functional capacity to perform light

19   work subject to certain limitations, the ALJ determined that Plaintiff could perform

20   the requirements of representative occupations such as convenience story cashier,

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 5
      Case 2:20-cv-00079-SMJ      ECF No. 18    filed 03/08/21   PageID.930 Page 6 of 16




1    mail clerk, peeled potato inspector, or photocopy machine operator, all of which are

2    light, unskilled work with thousands of jobs available in the national economy. AR

3    41–42, 50.

4                               STANDARD OF REVIEW

5          Reviewing courts must uphold an ALJ’s disability determination if it applied

6    the proper legal standards and supported its decision with substantial evidence in

7    the record. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by

8    regulation on other grounds. “Substantial evidence ‘means such relevant evidence

9    as a reasonable mind might accept as adequate to support a conclusion.’” Id.

10   (quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)).

11   “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such

12   evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1153

13   (2019). The ALJ must base its determination on “more than a mere scintilla” of

14   evidence, id. at 1154, but need not support its decision by a preponderance of the

15   evidence. Molina, 674 F.3d at 1111. If the evidence supports more than one rational

16   interpretation, and the ALJ has supported its decision with inferences drawn

17   reasonably from the record, the Court must uphold its decision. Id.; Allen v. Heckler,

18   749 F.2d 577, 579 (9th Cir. 1984).

19         Moreover, the Court will not reverse an ALJ’s decision if it committed

20   harmless error. Molina, 674 F.3d at 1111. The burden to show harmful error lies

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 6
      Case 2:20-cv-00079-SMJ     ECF No. 18    filed 03/08/21   PageID.931 Page 7 of 16




1    with the party challenging the ALJ’s determination. See Shinseki v. Sanders, 556

2    U.S. 396, 409 (2009).

3                                      DISCUSSION

4    A.    The ALJ permissibly discounted Schubert’s opinion

5          Plaintiff argues the ALJ erred by failing to adequately explain why it rejected

6    the opinion of Eric Schubert, PA-C, one of Plaintiff’s treatment providers. ECF No.

7    15 at 3. The Court disagrees. The ALJ properly weighed the evidence and resolved

8    conflicting medical provider opinions with substantial evidence in the record.

9          1.     The 2017 regulations displace Ninth Circuit precedent

10         Previously, the Ninth Circuit recognized a hierarchy among the sources of

11   medical opinions, known as the treating physician rule or the treating source rule.

12   Murray v. Heckler, 722 F.2d 499 (9th Cir. 1983); see also 82 Fed. Reg. 5844, 5853

13   (Jan. 18, 2017); Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829 (2003).

14   Specifically, it required the ALJ to articulate “clear and convincing reasons” in

15   order to “reject the treating doctor’s ultimate conclusions” when the treating

16   doctor’s opinion was contradicted by another doctor, or “specific and legitimate

17   reasons supported by substantial evidence in the record” if it was not. Lester v.

18   Chater, 81 F.3d 821, 830–31 (9th Cir. 1995).

19         In 2017, the Commissioner promulgated new regulations, effective for claims

20   filed on or after March 27, 2017, such as Plaintiff’s. See 20 C.F.R. § 404.1520c; AR

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 7
         Case 2:20-cv-00079-SMJ   ECF No. 18   filed 03/08/21   PageID.932 Page 8 of 16




1    22. These regulations make several changes which are relevant here. First, they

2    expanded the list of “acceptable medical sources” to include advanced nurse

3    practitioners and licensed physician assistants. 20 C.F.R. § 404.1502(a). Second,

4    the regulations alter the definition of “medical opinion” and the way that the ALJ

5    considers and articulates their consideration of medical opinions. 20 C.F.R. §

6    404.1520c(a)–(c). The ALJ now considers the persuasiveness of a medical opinion

7    using five factors: (1) supportability; (2) consistency; (3) relationship with

8    claimant;2 (4) specialization; and (5) other. 20 C.F.R. § 404.1520c(c). Because the

9    first two factors are the most important, the ALJ must articulate their analysis as

10   those two factors. 20 C.F.R. § 404.1520c(b)(2). But the ALJ has discretion to

11   explain its consideration of the remaining factors.3 20 C.F.R. § 404.1520c(b)(2).

12   The new regulations eliminate the hierarchy of medical opinions and the treating

13   physician rule. 20 C.F.R. § 404.1520c(a); see also 82 Fed. Reg. at 5853.

14           The agency has “exceptionally broad authority” under the Social Security

15   Act (SSA) “to prescribe the standards” for establishing qualification for DIB. See

16
     2
17     This factor encompasses several subfactors, including length of the treatment
     relationship, frequency of examinations, purpose of the treatment relationship,
18   extent of the treatment relationship, and the existence of an examining relationship.
     20 C.F.R. § 404.1520c(c)(3)
     3
19     When the ALJ finds that “two or more medical opinions or prior administrative
     medical findings about the same issue are equally well-supported . . . and consistent
20   with the record . . . but are not exactly the same, [they] will articulate how [they]
     considered” the other factors. 20 C.F.R. § 404.1520c(b)(3).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 8
      Case 2:20-cv-00079-SMJ     ECF No. 18    filed 03/08/21   PageID.933 Page 9 of 16




1    Bowen v. Yuckert, 482 U.S. 137, 145 (1987) (internal quotation omitted). The SSA

2    requires the agency to seek and consider treating medical source evidence, but it

3    does not specify how the ALJ must evaluate that evidence. 42 U.S.C. §

4    423(d)(5)(B). The agency may change its policies when administering the SSA.

5    “[T]he whole point of Chevron is to leave the discretion provided by the ambiguities

6    of a statute with the implementing agency.” Nat’l Cable & Telecomms. Ass’n v.

7    Brand X Internet Servs., 545 U.S. 967, 981 (2005) (internal quotation omitted).

8    “[A]n agency’s intervening interpretation of a statute command[s] deference in the

9    face of contrary circuit precedent.” Lambert v. Saul, 980 F.3d 1266, 1274–75

10   (interpreting Brand X, 545 U.S. at 981–82) (gathering cases).

11         Most District Courts to have addressed this issue have concluded that the

12   regulations displace Ninth Circuit precedent. See Jones v. Saul, No. 19-cv-01273

13   AC, 2021 WL 620475 (E.D. Cal. Feb. 17, 2021); Gretchen S. v. Saul, No. 6:19-cv-

14   01842-IM, 2020 WL 6076265 (D. Or. Oct. 15, 2020); Dilbeck v. Comm’r of Soc.

15   Sec. Admin., No. CV-19-5289-PHX-DMF, 2020 WL 4364213 (D. Ariz. July 30,

16   2020); but see Kathleen G. v. Comm’r of Soc. Sec., No. C20-461 RSM, 2020 U.S.

17   Dist. LEXIS 210471 (W.D. Wash Nov. 10, 2020) (determining that because Ninth

18   Circuit precedent comes from general administrative law that it remains in force

19   even with the 2017 regulations).

20         Such a result does not contravene the Administrative Procedure Act, which

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 9
         Case 2:20-cv-00079-SMJ    ECF No. 18    filed 03/08/21   PageID.934 Page 10 of 16




1    requires only that decisions include a statement of “findings and conclusions, and

2    the reasons or basis therefor, on all the material issues of fact, law, or discretion

3    presented on the record.” 5 U.S.C. § 557(c)(A). The new analytical framework

4    provided by the updated regulations meets that standard. The ALJ thus did not err

5    by applying the regulations in place of Ninth Circuit precedent.

6             2.    The ALJ properly applied the new regulations to Schubert’s
                    opinions
7

8             Schubert treated Plaintiff beginning in 2016, trying different treatment plans

9    to address her ailments and symptoms. AR 467–96. In support of Plaintiff’s

10   application, Schubert submitted a short, two-page assessment form listing his

11   opinions as to Plaintiff’s medical condition. AR 465–66. The form largely consisted

12   of check box answers, although it allowed Schubert to write comments. Id. Schubert

13   opined that Plaintiff suffers from migraine with aura and small fiber neuropathy

14   with symptoms of chronic headaches, nausea, light/noise sensitivity, numbness,

15   tingling of the extremities, and muscle twitching which limit her to sedentary work

16   with occasional use of her upper extremities for reaching and handling. Id.4 He also

17
     4
18    Plaintiff also argues that Schubert diagnosed her with fibromyalgia, even though
     he did not list as much on the assessment form. Compare AR 465–66 with AR 467.
19   But at Step Two, the ALJ found that fibromyalgia did not constitute one of
     Plaintiff’s severe impairments. AR 38–39. Plaintiff did not challenge this finding in
20   her motion for summary judgment. See ECF No. 15. And the ALJ’s determination
     was made based on substantial evidence. See Social Security Ruling (SSR) 12-2p,
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 10
     Case 2:20-cv-00079-SMJ      ECF No. 18    filed 03/08/21   PageID.935 Page 11 of 16




1    asserted that Plaintiff would likely miss four or more days of work per month due

2    to her medical impairments, namely her migraines, if she attempted a 40-hour

3    workweek. Id. If true, Plaintiff argues she would qualify as disabled because, as

4    opined by the vocational expert, no jobs exist in the national economy which would

5    allow her to miss four or more days of work per month and all of the jobs identified

6    by the ALJ at step five require “frequent,” rather than “occasional” reaching and

7    handling. AR 113–14; Dictionary of Occupational Titles (“DOT”), Dep’t of Labor

8    (rev. 4th ed., 1991); but see AR 50–51 (The ALJ noted that “[t]o the extent that the

9    vocational expert’s testimony either differs from or goes beyond the strict wording

10   of the DOT . . . this testimony is based on the vocational expert’s [experience and

11   qualifications].”).

12         But the ALJ did not find Schubert’s opinion persuasive. AR 47. She

13   considered supportability and consistency, as well as other factors, including that

14   Schubert was not an expert in SSA program physical disability evaluation

15   requirements and had not reviewed longitudinal records from other providers. AR

16   48. Plaintiff argues that the ALJ “opened this door” and so should have considered

17

18   2012 WL 3104869 (July 25, 2012) (setting forth the criteria for establishing when
     fibromyalgia is a medically determinable impairment). Although Plaintiff reported
19   some tenderness, her reports were not to the degree required. AR 39 (citing AR 586,
     812). Dr. Jahnke, one of the testifying medical experts, also noted that the record is
20   not sufficient to support a fibromyalgia diagnosis. AR 39 (citing the Hearing
     Testimony).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 11
         Case 2:20-cv-00079-SMJ    ECF No. 18   filed 03/08/21   PageID.936 Page 12 of 16




1    all the factors listed in the regulations. ECF No. 15 at 6. But as discussed above, the

2    ALJ’s articulation of the other factors is discretionary. See 20 C.F.R. §

3    404.1520c(b)(2). The ALJ thus did not err by not explaining their consideration of

4    the factors in paragraphs (c)(3) through (c)(5) of that section. Id.

5             And she grounded her findings in substantial evidence. True, Schubert treated

6    Plaintiff on a regular basis and was familiar with her history. AR 467–496. But the

7    ALJ reasonably considered conflicts in the longitudinal record—including evidence

8    received at the hearing and conflicts in Schubert’s own records—in rejecting

9    Schubert’s opinion. AR 47. She considered that Plaintiff had cancelled only one

10   doctor appointment due to illness, that Schubert’s treatment notes showed normal

11   results for her work up on autonomic dysfunction and her examination revealed

12   normal muscle strength and tone, as well as normal and intact sensation, cerebellar

13   functioning, and gait and station. Id.; see also AR 470. And she noted that Schubert

14   recommended only over-the-counter supplements, with a note to try Lamictal (a

15   seizure medication for her migraines and nerve pain) in the future. AR 47. The ALJ

16   noted that Plaintiff cares for multiple animals, walks her dog daily, plays the guitar,

17   she for her three children, goes to the beach, and performs household chores. Id.;

18   see also AR 272–75.5

19
     5
20    Any musings from the ALJ about the reasons for Schubert’s inconsistent opinion
     were also not harmful error. See AR 48. The ALJ did not make any definitive
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 12
     Case 2:20-cv-00079-SMJ       ECF No. 18    filed 03/08/21   PageID.937 Page 13 of 16




1          This Court respects that “the ALJ is the final arbiter with respect to resolving

2    ambiguities in the medical evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041–

3    42 (9th Cir. 2008) (citing Andrews v. Shalala, 53 F.3d 1035, 1039–40 (9th Cir.

4    1995) (“The ALJ is responsible for determining credibility, resolving conflicts in

5    medical testimony, and for resolving ambiguities.”)). The ALJ applied the proper

6    legal standards and supported her decision with substantial evidence in the record.

7    See Molina, 674 F.3d at 1110. She made reasonable inferences supported by the

8    record and relied on substantial evidence to support her findings.

9          The Court finds Plaintiff’s arguments to the contrary unpersuasive. She

10   argues that the normal workups noted by Schubert are consistent with her diagnoses,

11   which evade detection on the listed examinations and tests. ECF No. 15 at 8–9. And

12   even though she participates in some activities in her day-to-day life, she argues,

13   that does not mean that she can work a 40-hour per week job—especially because

14   she receives a great deal of help from her family. Id. at 19; see also AR 272–74.

15   Plaintiff correctly points out that the Ninth Circuit has cautioned against

16

17   finding that Schubert exaggerated his opinion “in order to satisfy his patient’s
     requests and avoid unnecessary doctor/patient tension.” Id. Instead, she just noted
18   that “[t]he possibility always exists.” Id. Her findings rested largely on the fact that
     Schubert’s opinion “departs substantially from the rest of the evidence in the
19   record.” Id.; cf. McAllister v. Sullivan, 888 F.2d 599, 602–03 (9th Cir. 1989)
     (applying the treating physician rule to conclude that the ALJ erred in rejecting a
20   doctor’s opinion for acting “as an advocate” without specific and legitimate
     reasons).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 13
     Case 2:20-cv-00079-SMJ      ECF No. 18    filed 03/08/21   PageID.938 Page 14 of 16




1    “concluding that daily activities are inconsistent with testimony about pain, because

2    impairments that would unquestionably preclude work and all the pressures of a

3    workplace environment will often be consistent with doing more than merely

4    resting in bed all day.” Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014). But

5    substantial evidence supports the ALJ’s conclusion that Plaintiff’s level of activity

6    was inconsistent with her claimed limitations. See id. Taking all the evidence

7    together, including the opinions of the other medical experts, the ALJ’s

8    determination was reasonable. See, e.g., AR 45, 391, 470, 555 & 710.

9          The “key question is not whether there is substantial evidence that could

10   support a finding of disability, but whether there is substantial evidence to support

11   the Commissioner’s actual finding that claimant is not disabled.” Jamerson v.

12   Chater, 112 F.3d 1064, 1067 (9th Cir. 1997). Just because “the ALJ could have

13   come to a different conclusion,” does not mean the ALJ erred. Shaibi v. Berryhill,

14   883 F.3d 1102, 1108 (9th Cir. 2018) (emphasis in original). For these reasons, this

15   Court finds no error and Plaintiff’s argument fails.

16
     B.    Any error from the ALJ’s failure to analyze Glidewell’s opinion was
17         harmless

18         Plaintiff next argues the ALJ erred by not addressing Kelly Glidewell,

19   ARNP’s opinion in her decision. ECF No. 15 at 20. This Court again agrees with

20   Defendant that any error committed by the ALJ was harmless. See Ludwig v. Astrue,

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 14
         Case 2:20-cv-00079-SMJ   ECF No. 18    filed 03/08/21   PageID.939 Page 15 of 16




1    681 F.3d 1047, 1054 (9th Cir. 2012) (courts must conduct harmless error analysis

2    before remanding an agency decision).

3             Glidewell began treating Plaintiff in 2018. AR 782–85. In support of

4    Plaintiff’s application for benefits, Glidewell filed the same short checkbox form as

5    Schubert. AR 742–43. She opined that Plaintiff suffered from fibromyalgia with

6    small fiber neuropathy, depression, foraminal stenosis of lumbar sacral region,

7    chronic widespread musculoskeletal pain, migraines, numbness, and tingling in

8    extremities. AR 742. Like Schubert, she limited Plaintiff’s capacity to sedentary

9    work with occasional use of her upper extremities for reaching and handling and

10   asserted that Plaintiff would likely miss four or more days of work per month due

11   to her medical impairments, namely her migraines, if she attempted a 40-hour

12   workweek. AR 742–43.

13            The ALJ did not analyze Glidewell’s opinion at all in her decision, although

14   she did cite to it, meaning she did not overlook it entirely. See AR 46; see generally

15   AR 33–56. This constitutes legal error. See 20 C.F.R. § 404.1520c. Yet the reasons

16   cited by the ALJ in discounting Schubert’s opinion also applied to Glidewell’s

17   opinion, since they were nearly identical.6 Compare AR 465–66, with 742–43; see

18

19
     6
       Schubert and Glidewell listed slightly different diagnoses. In particular, Glidewell
20   listed fibromyalgia. AR 742. As discussed above, the ALJ determined that
     fibromyalgia was not a medically determinable impairment and thus cannot inform
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 15
     Case 2:20-cv-00079-SMJ     ECF No. 18   filed 03/08/21   PageID.940 Page 16 of 16




1    also ECF No. 15 at 20–21; Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685,

2    694 (9th Cir. 2009). The error was therefore harmless.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.

5          2.     Defendant’s Motion for Summary Judgment, ECF No. 16, is

6                 GRANTED.

7          3.     The Clerk’s Office shall ENTER JUDGMENT for DEFENDANT

8                 and CLOSE the file.

9          IT IS SO ORDERED. The Clerk’s Office shall enter this Order and provide

10   copies to all counsel.

11         DATED this 8th day of March 2021.

12
                         _________________________
13                       SALVADOR MENDOZA, JR.
                         United States District Judge
14

15

16

17

18

19

20   the analysis. Supra, note 4; see also AR 39; 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §
     404.1505(a).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 16
